                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 RICKY A. WEST,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )        NO. 3:20-cv-00817
 v.                                                )
                                                   )        JUDGE CAMPBELL
 LEAH R. WILSON,                                   )
                                                   )
        Defendant.                                 )

                                MEMORANDUM AND ORDER

       Plaintiff Ricky West, an inmate at the Davidson County Sheriff’s Office in Nashville,

Tennessee, filed a pro se civil rights Complaint under 42 U.S.C. § 1983 (Doc. No. 1) and a

document reflecting his desire to proceed in this Court without prepaying fees and costs (id. at 13).

The Complaint is before the Court for an initial review. For the following reasons, this action will

be DISMISSED without prejudice.

                      I. APPLICATION TO PROCEED AS A PAUPER

       The Court may authorize an inmate to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Plaintiff filed a copy of his inmate trust account statement (Doc. No. 1 at 13),

which the Court construes as a request to proceed as a pauper. Because it appears that Plaintiff

cannot pay the $400.00 filing fee, his IFP application is GRANTED.

                                      II. INITIAL REVIEW

       The Court must dismiss the Complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B). The Court also must liberally construe pro se pleadings and hold them to “less




      Case 3:20-cv-00817 Document 3 Filed 09/29/20 Page 1 of 4 PageID #: 18
stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

A. Factual Allegations

        Plaintiff alleges that he had a status hearing in Davidson County Criminal Court on January

22, 2020. (Doc. No. 1 at 4–5). Plaintiff’s attorney at the time was Leah Wilson, but Plaintiff

requested new counsel at the hearing. (Id. at 5). Plaintiff raised challenges to Wilson’s

representation, and Wilson eventually told the judge, among other things, that Plaintiff was guilty

as charged. (Id. at 5–6). Wilson no longer represents Plaintiff in this case, and Plaintiff alleges that

Wilson deliberately sabotaged his defense. (Id. at 5). Plaintiff sues Wilson, requesting monetary

damages and that Wilson be disbarred. (Id. at 6)

B. Legal Standard

        To determine if the Complaint passes initial review, the Court applies the same standard as

under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–

71 (6th Cir. 2010). The Court therefore accepts “all well-pleaded allegations in the complaint as

true, [and] ‘consider[s] the factual allegations in [the] complaint to determine if they plausibly

suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009)). An assumption of truth does not extend to allegations

that consist of legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

C. Analysis

        “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived




                                                   2

      Case 3:20-cv-00817 Document 3 Filed 09/29/20 Page 2 of 4 PageID #: 19
the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).

       Here, Plaintiff fails to state a claim against Wilson for three reasons. First, “it is well-settled

that a lawyer representing a client is not a state actor under color of law within the meaning of §

1983[,] . . . even in cases where a public defender has been assigned to represent an indigent

defendant.” Kenny v. Bartman, No. 16-2152, 2017 WL 3613601, at *3 (6th Cir. May 19, 2017)

(citing Polk Cnty. v. Dodson, 454 U.S. 312, 318–19 & n.7 (1981)).

       Second, under the Heck doctrine, Section 1983 cannot be used to assert claims implying

the invalidity of confinement—including claims of ineffective assistance of counsel—unless and

until the process giving rise to that confinement has been set aside in some way. See Hudson v.

Smith, No. 3:11-cv-00040, 2011 WL 161769, at *2 (M.D. Tenn. Jan. 19, 2011) (discussing Heck

v. Humphrey, 512 U.S. 477 (1994) and Edwards v. Balisok, 520 U.S. 641 (1997)). “Rather, the

appropriate avenue for an ineffective assistance of counsel challenge is via habeas proceedings.”

Kelly v. Beggs, No. 15-cv-10721, 2017 WL 5759974, at *2 (E.D. Mich. Apr. 13, 2017) (citing

Taylor v. Oakland Cnty. Cir. Ct., 831 F.2d 297, 1987 WL 44958 (6th Cir. Oct. 5, 1987)).

       Third and finally, Plaintiff asserts a state law claim of defamation (Doc. No. 1 at 3–4), and

to the extent such a claim would not be barred by the Heck doctrine discussed above, the Court

lacks diversity jurisdiction because it appears that both parties reside in the state of Tennessee. See

28 U.S.C. § 1332(a).

                                        III. CONCLUSION

       For these reasons, there is no basis for the Court to exercise federal question jurisdiction,

and the Court lacks diversity jurisdiction. Accordingly, this action is DISMISSED without

prejudice for lack of subject matter jurisdiction and the Court CERTIFIES that any appeal in this



                                                   3

      Case 3:20-cv-00817 Document 3 Filed 09/29/20 Page 3 of 4 PageID #: 20
matter would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The Court, therefore, will not

grant Plaintiff leave to proceed as a pauper on any appeal.

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 4

     Case 3:20-cv-00817 Document 3 Filed 09/29/20 Page 4 of 4 PageID #: 21
